Per Curiam.
Defendant’s case on appeal contains no exception or assignment of error. The appeal itself, however, constitutes an exception to the judgment and presents for review any error appearing on the face of the record. 1 Strong, N. C. Index, Criminal Law § 154. No error appears. This case is another exemplification of the manner in which many defendants, at public expense, are abusing the unlimited right of appeal which this State grants to all who have been sentenced for crime — either upon a plea of guilty or a verdict of guilty.
No error.